EXHIBIT 10.5 SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS This Settlement Agreement and Release of All Claims (“Agreement”) is entered into as of this _15th_ day of February, 2017, by and between Career Education Corporation and American InterContinental University, Inc. (collectively “Defendants”), on the one hand, and Melissa Simms Powell, Angela Hitchens, Joseph P. Plumley, Jr. and Glenn W. Dobson (“Relators”) on the other hand (Defendants and Relators shall be collectively referred to herein as the “Parties” and separately as a “Party”), with reference to the following facts: Recitals
